Citation Nr: 0909409	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 17, 
2001 for service connection for post-traumatic stress 
disorder (PTSD), to include whether clear and unmistakable 
error (CUE) exists in a January 1988 rating decision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1966 to June 1976.  Service in the Republic of 
Vietnam is indicated by the record.  The Veteran is the 
recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claim.

Procedural history

The Veteran's initial claim of entitlement to service 
connection for PTSD was denied by the RO in a rating decision 
dated January 1988.  The Veteran disagreed with the decision 
and initiated a timely appeal.  The Veteran's claim was 
ultimately denied by the Board in a December 1989 decision.

In September 2001, the Veteran filed to reopen his previously 
denied PTSD claim.  The Veteran was granted service 
connection for PTSD in a June 2002 rating decision which 
established a 30 percent disability rating, effective 
September 17, 2001.  An April 2003 rating decision increased 
the disability rating for the service-connected PTSD to 50 
percent, effective October 23, 2002.

In April 2005, the Veteran filed a claim of entitlement to an 
effective date earlier than September 17, 2001 for service 
connection for PTSD, to include whether CUE exists in the 
January 1988 rating decision.  The August 2005 rating 
decision denied the Veteran's claim.  The Veteran disagreed 
with that decision and filed a timely substantive appeal [VA 
Form 9] in January 2006.

In January 2009, the Veteran presented sworn testimony during 
a videoconference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's VA claims file.  



Additionally submitted evidence

While appellate action was pending, the Board received two 
letters written in support of the Veteran's claim.  In a 
letter dated January 2006, Mr. H.G.P. stated that he had 
known the Veteran prior to his military service and had 
subsequently observed the Veteran's behavioral changes 
following his discharge.  The second letter, dated January 
2007, was written by Dr. E.J.R. who stated that she believed 
the Veteran had experienced the symptoms of PTSD prior to the 
commencement of his psychiatric treatment in 2001.

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a 
written waiver of evidence submitted directly to the Board, 
or otherwise the new evidence along with the claims file must 
be referred back to the RO for consideration.  However, 
section 20.1304(c) requires that such evidence must be 
"pertinent" to the claim.  

Although the newly submitted letters are not redundant of the 
evidence already of record, the evidence is not pertinent to 
the issue of the Veteran's entitlement to an earlier 
effective date for PTSD and therefore it does not require 
referral to the RO, nor does it require a waiver signed by 
the Veteran.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service 
connection for PTSD was denied in a January 1988 rating 
decision by the RO.  The Veteran filed a timely appeal of 
that decision.  In a December 1989 decision, the Board denied 
the Veteran's claim of entitlement to service connection for 
PTSD.

2.  In September 2001, the Veteran requested that his PTSD 
claim be reopened.  In a June 2002 rating decision, the RO 
granted service connection for PTSD and assigned an effective 
date of September 17, 2001.  The Veteran did not appeal.

3.  The Veteran initially raised the matter of his 
entitlement to an earlier effective date for service 
connection for PTSD in April 2005.


CONCLUSIONS OF LAW

1.  The January 1988 RO rating decision has been subsumed by 
the December 1989 Board decision and cannot be challenged on 
the basis of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.105, 20.1104 (2008).  

2.  The June 2002 RO decision is final as to the matter of 
the assignment of an effective date for service connection 
for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

3.  The Veteran's current claim of entitlement to an earlier 
effective date for service connection for PTSD was not timely 
filed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2008); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an effective date earlier 
than the currently assigned September 17, 2001 for service 
connection for PTSD, to include based upon an allegation of 
CUE in the January 1988 rating decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Moreover, in Livesay, 
the Court held in part that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to [CUE] motions."  
The Court observed that CUE claims are not conventional 
appeals, but rather are requests for revision of previous 
decisions.  The Board therefore finds that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
the CUE motion.  See also VA O.G.C. Prec. Op. No. 12-2001 
(July 6, 2001).

Additionally, as is discussed below, the Veteran's claim is 
ultimately being dismissed by the Board on legal bases.  
Whatever facts are necessary to adjudicate the claim are 
therefore already contained in the claims file.  Thus, notice 
or assistance to the Veteran would be fruitless.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board observes in passing that the Veteran did in fact 
receive VCAA notice in letters from the RO dated May 2005 and 
December 2006.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative and, as 
indicated above, he presented testimony at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board will now proceed with its decision as to the issue 
on appeal.



Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

With respect to service connection claims which are granted 
following the submission of new and material evidence, the 
governing regulation provides that the effective date of the 
award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(II), (r) (2008).

CUE claims

Previous determinations by an agency of original jurisdiction 
that are final and binding, will be accepted as correct in 
the absence of CUE. Where evidence establishes such error, 
the prior decision will be reversed or amended.  See  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).

Factual background

The Veteran initially filed a claim of entitlement to service 
connection for PTSD in June 1987.  The Veteran was afforded a 
VA examination in October 1987.  In the examination report, 
the VA examiner ruled out a diagnosis of PTSD, although he 
noted that he had not been able to review the Veteran's 
medical history or claims file.  In a January 1988 rating 
decision, the RO denied the Veteran's PTSD claim.  The 
Veteran disagreed with the decision and initiated an appeal.  

In a February 1989 decision, the Board remanded the Veteran's 
claim in order for a new VA examination to be performed.  The 
Veteran was afforded a new VA examination in May 1989, at 
which time the VA examiner reviewed the Veteran's medical 
history and claims file and diagnosed the Veteran with 
dysthymia, ruling out a diagnosis of PTSD.  The Board upheld 
the RO's denial of the Veteran's claim in a decision dated 
December 1989.  

In September 2001, the Veteran filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for PTSD.  In a June 2002 rating decision, the RO granted 
service connection for PTSD, effective September 17, 2001, 
the date of the Veteran's claim to reopen.  The Veteran did 
not disagree with the assigned effective date.

In April 2005, the Veteran filed a claim of entitlement to an 
effective date earlier than September 17, 2001 for service 
connection for PTSD, to include based upon CUE in the January 
1988 rating decision.  The Veteran's claim was denied by the 
RO in an August 2005 rating decision.  The Veteran has duly 
perfected an appeal as to that issue.

Analysis

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that where a rating decision which established an effective 
date becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).  In essence, the 
Court in Rudd held that there is no "freestanding" earlier 
effective date claim which could be raised at any time.  
See Rudd, 20 Vet. App. at 299.

The Veteran's disagreement as to the effective date of 
service connection for PTSD was filed nearly three years 
after the June 2002 rating decision which established service 
connection for PTSD and assigned the effective date.  Because 
the Veteran did not appeal the June 2002 rating decision, the 
RO's decision as to the effective date of service connection 
for PTSD became final.  See 38 C.F.R. § 20.1103 (2008).  That 
being the case, the Veteran is left with only one option in 
his attempt to obtain an earlier effective date: a claim 
alleging that the RO's decision contained CUE.  See 38 C.F.R. 
§ 3.105 (2008).  

In his April 2005 claim of entitlement to an earlier 
effective date for service connection for PTSD, the Veteran 
contended that "administrative error occurred in the 
decision making process" and referenced the January 1988 
rating decision which denied the Veteran's initial PTSD 
claim.  The Veteran specifically contended that revision of 
the January 1988 RO rating decision was warranted because the 
1987 VA examiner did not review his claims file and medical 
records.  

However, the January 1988 rating decision which the Veteran 
alleges contained CUE was appealed to the Board.  The Board 
denied the Veteran's claim in a December 1989 decision (after 
another VA examination report was obtained per the Board's 
February 1989 remand instructions).  Accordingly, the January 
1988 rating decision became subsumed by the December 1989 
Board decision.  See 38 C.F.R. 
§ 20.1104 (2008); see also Olson v. Brown, 5 Vet. App. 430, 
432-33 (1993); Talbert v. Brown, 7 Vet. App. 352, 355 (1995) 
[prior RO decisions which are affirmed by the Board are 
subsumed by the final appellate decision].  Thus, the January 
1988 rating decision is not subject to allegations of CUE.

The Court has held that CUE claims which are denied based on 
the absence of legal merit or lack of entitlement under the 
law should be dismissed without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003).  This is the situation 
here.  Therefore, based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal.  
The Veteran's claim of entitlement to an earlier effective 
date prior to September 17, 2001, to include based upon CUE 
in the January 1988 rating decision, is accordingly 
dismissed.  

Additional comments

To some degree, the Veteran appears to be raising an argument 
couched in equity in that he contends that he has had PTSD al 
along and that it is unfair for VA not to compensate him for 
the entire period..  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).

The Veteran has not challenged the December 1989 Board 
decision on the basis of CUE.  Such involves a completely 
different procedure.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 et seq. (2008).  The Board intimates no 
outcome with respect to any such motion brought by or on 
behalf of the Veteran.


ORDER

The claim of entitlement to an effective date earlier than 
September 17, 2001 for service connection for PTSD, to 
include whether CUE exists in the January 1988 rating 
decision, is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


